       Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXANDER W. NDAULA,                       :
       Plaintiff                           :
                                           :              No. 1:20-cv-1160
              v.                           :
                                           :              (Judge Rambo)
CLINTON COUNTY                             :
CORRECTIONAL                               :
FACILITY, et al.,                          :
         Defendants                        :

                                 MEMORANDUM

       On July 10, 2020, pro se Plaintiff Alexander W. Ndaula (“Plaintiff”), who was

previously detained at the Clinton County Correctional Facility (“CCCF”) by the

Department of Homeland Security (“DHS”) Immigration and Customs Enforcement

(“ICE”), initiated the above-captioned action by filing a complaint pursuant to 42

U.S.C. § 1983 and the Americans with Disabilities Act (“ADA”) against Defendants

CCCF, Warden Angela Hoover (“Hoover”), Jason Kormanic (“Kormanic”), Well

Path Care, and Medical Supervisor Jody Bainey (“Bainey”). (Doc. No. 1.) Plaintiff

has also filed a motion for leave to proceed in forma pauperis. (Doc. No. 6.)

Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), 1 the Court will

perform its mandatory screening of the complaint. For the reasons set forth below,




1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 2 of 14




the Court will grant Plaintiff’s motion to proceed in forma pauperis and partially

dismiss the complaint with leave to amend.

I.     BACKGROUND

      In his complaint, Plaintiff alleges that from September 2, 2019 through

December 17, 2019, he “was an immigration detainee housed in the old part of

[CCCF].” (Doc. No. 1 at 4.) He “slipped and fell from a second floor staircase,

rupturing [his] right patellar tendon.” (Id.) Plaintiff alleges that CCCF provided

better care to local county inmates than that provided to immigration detainees. (Id.)

After the fall, a doctor determined that Plaintiff’s tendon had an internal tear,

prescribed pain medication, and made a referral to an orthopedist. (Id.) Plaintiff

alleges that when he returned to CCCF he was placed in administrative lockdown

for a few days. (Id.)

      Plaintiff alleges that CCCF “withheld [his] pain medication and forced [him]

to take 3200 mg of [ibuprofen] a day for the next 31 weeks.” (Id.) Plaintiff alleges

further that CCCF delayed his appointment to see an orthopedist. (Id.) After the

results of an MRI came back, the orthopedists recommended that Plaintiff receive

immediate surgery, but Plaintiff alleges that jail officials delayed that surgery. (Id.)

Plaintiff had his surgery on September 27, 2019. (Id.) He alleges that he was denied

post-operative care because, while still under anesthesia and partially unconscious,

he was “dragged out of the operating room and transferred to an administrative


                                           2
       Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 3 of 14




isolation jail cell.” (Id.) Plaintiff claims further that after his surgery, his therapy

appointments would “routinely be canceled.” (Id.) He avers that because of the

inadequate care he received, his recovery “has extended and necessitates additional

surgery.” (Id.) Plaintiff also complained of shoulder and back pain “but was denied

care altogether.” (Id.) Plaintiff also alleges that he was taken to the emergency room

in a vehicle with no disability access and that CCCF had no showers or bathrooms

with grab bars “or similar access to safely exercise hygiene.” (Id.) Plaintiff claims

that he was “forced to take showers in the sink in [his] cell until [his] release” on

December 17, 2019. (Id.)

       Based on the foregoing, Plaintiff alleges that his constitutional rights were

violated because he was denied adequate medical care for his knee injury and denied

medical care altogether for his shoulder. (Id. at 5.) Plaintiff also alleges violations

of the ADA based on CCCF’s lack of appropriate accommodations. (Id. at 4-5.) AS

relief, Plaintiff seeks damages, legal costs, and lost wages. (Id. at 5.)

II.    LEGAL STANDARD

       A.     Screening and Dismissal of In Forma Pauperis Complaints

       Under 28 U.S.C. § 1915(e)(2), the Court shall dismiss a complaint filed by a

plaintiff proceeding in forma pauperis if the Court determines that certain specified

conditions are met. See 28 U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the

case at any time if the court determines that . . . the action or appeal . . . is frivolous


                                            3
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 4 of 14




or malicious [or] fails to state a claim on which relief may be granted . . . .”). A

complaint is frivolous if it lacks an arguable basis either in law or fact. See Mitchell

v. Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490 U.S. 319,

327-28 (1989)). When deciding whether a complaint fails to state a claim on which

relief may be granted, district courts apply the standard governing motions to dismiss

filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. See, e.g.,

Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June 26,

2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”).

      To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the

plausibility of a complaint, the court accepts as true all factual allegations and all


                                           4
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 5 of 14




reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a

cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).




                                          5
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 6 of 14




      B.      Claims Filed Pursuant to 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of
           Columbia, subjects, or causes to be subjected, any citizen of the
           United States or other person within the jurisdiction thereof to the
           deprivation of any rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party injured in an action
           at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).




                                            6
       Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 7 of 14




III.   DISCUSSION

       A.    Plaintiff’s Complaint

             1.      Claims Under 42 U.S.C. § 1983

       Plaintiff was an immigration detainee at the time of the events set forth above.

As such, Plaintiff was entitled to heightened protection. See Bell v. Wolfish, 441

U.S. 520, 535-36 (1979); E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019).

Plaintiff’s constitutional claims, therefore, are properly considered under the Due

Process Clause of the Fifth and/or Fourteenth Amendments instead of the Eighth

Amendment. See Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005). The Third

Circuit, however, has held that the “deliberate indifference” standard employed

when analyzing denial of medical care claims under the Eighth Amendment also

allies to detainees under the Fifth and Fourteenth Amendments. See Simmons v. City

of Phila., 947 F.2d 1042, 1067 (3d Cir. 1991). Deliberate indifference exists only if

“the official knows of and disregards an excessive risk to inmate health or safety;

the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.”

Farmer v. Brennan, 511 U.S. 825, 837 (1994). The standard is lower for detainees,

who must show that the official knew or should have known, and consciously

disregarded, the claimed risk. See Woloszyn v. Cty. of Lawrence, 396 F.3d 314, 320-

21 (3d Cir. 2005).


                                           7
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 8 of 14




                    a.    Claims Against CCCF

      Plaintiff names CCCF as a Defendant in this matter. CCCF, however, is not

a person subject to suit under § 1983. See Vazquez v. Dauphin Cty. Prison, No. 1:19-

cv-217, 2019 WL 2577381, at *3 (M.D. Pa. June 24, 2019). Accordingly, the Court

will dismiss any claims pursuant to § 1983 that Plaintiff asserts against CCCF.

                    b.    Claims Against Defendants Hoover, Kormanic, and
                          Bainey

      Plaintiff also names Hoover, Kormanic, and Bainey as Defendants in the

above-captioned case. However, there are no averments related to them in the body

of the complaint. Thus, Plaintiff’s claims against these individuals are subject to

dismissal without prejudice for that reason alone. See Robinson v. Wheary, No.

1:16-cv-2222, 2017 WL 2152365, at *1-2 (M.D. Pa. May 17, 2017) (dismissing

complaint pursuant to screening provisions of 28 U.S.C. § 1915(e)(2) where “the

caption of the complaint names numerous individual defendants, [but] contains no

well-pleaded factual averments relating to these specific defendants in the body of

the complaint”).

      It also appears that Plaintiff named Hoover, Kormanic, and Bainey as

Defendants due to the supervisory positions at CCCF. However, for a § 1983 claim

to survive a motion to dismiss, the plaintiff must sufficiently allege that the

defendant was personally involved in the act or acts that the plaintiff claims violated

his rights. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); Solan v.
                                          8
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 9 of 14




Ranck, 326 F. App’x 97, 100 (3d Cir. 2009). Therefore, supervisors cannot be liable

under § 1983 on the traditional standard of respondeat superior. See Santiago, 629

F.3d at 128. Instead, there are two theories of supervisory liability that are applicable

to § 1983 claims: (1) “a supervisor may be personally liable under § 1983 if he or

she participated in violating the plaintiff’s rights, directed others to violate them, or,

as the person in charge, had knowledge of and acquiesced in his subordinates’

violations”; and (2) policymakers may also be liable under § 1983 “if it is shown

that such defendants, ‘with deliberate indifference to the consequences, established

and maintained a policy, practice or custom which directly caused [the]

constitutional harm.’” See A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004). Here, Plaintiff has pled no facts suggesting that

Defendants Hoover, Kormanic, and Bainey participated or acquiesced in the alleged

violation of his rights, and he has not identified any policy that allegedly caused the

violation of his rights. See McTernan v. City of York, Pa., 564 F.3d 636, 658 (3d

Cir. 2009). Accordingly, any supervisory liability claims against these Defendants

are subject to dismissal at this time.

                    c.     Claims Against Defendant Well Path Care

      Plaintiff has also named Well Path Care, the company that provides medical

care at CCCF, as a Defendant in this matter. However, under § 1983, a private

corporation contracted to provide healthcare for inmates cannot be held liable


                                            9
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 10 of 14




pursuant to respondeat superior; instead, a plaintiff must allege that the entity had a

policy, practice, or custom that caused his or her injury. See Shade v. Stanish, No.

1:19-cv-1429, 2020 WL 869748, at *7 (M.D. Pa. Feb. 21, 2020); see also Carpenter

v. Kloptoski, No. 1:08-cv-2233, 2010 WL 891825, at *8 (M.D. Pa. Mar. 10, 2010)

(concluding that a § 1983 claim against a private medical service solely on the basis

that it was responsible for providing health care is subject to dismissal). Here,

Plaintiff fails to allege any facts suggesting that the alleged deficiencies in his

medical care were the result of Well Path Care’s policies, customs, or practices.

Accordingly, his § 1983 claims are subject to dismissal at this time.

      B.     Claims Under the ADA

      In order to establish a violation of Title II of the ADA, a plaintiff must allege

that: “(1) he is a qualified individual with a disability; (2) he was either excluded

from participation in or denied the benefits of some public entity’s services,

programs, or activities; and (3) such exclusion, denial of benefits, or discrimination

was by reason of his disability.” See Mutschler v. SCI Albion CHCA Health Care,

445 Fed. App’x. 617, 621 (3d Cir. 2011) (citing 42 U.S.C. § 12132). This provision

extends to inmates detained in a county jail. See Pa. Dep’t of Corr. v. Yeskey, 524

U.S. 206, 210 (1998) (noting that “[s]tate prisons fall squarely within the statutory

definition of ‘public entity,’ which includes ‘any department, agency, special




                                          10
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 11 of 14




purpose district, or other instrumentality of a State or States or local government’”

(quoting 42 U.S.C. § 12131(1)(B))).

       As an initial matter, while the Third Circuit has not addressed the issue

precedentially, most courts “have held that Title II does not authorize suits against

government officers in their individual capacities.” Williams v. Hayman, 657 F.

Supp. 2d 488. 502 (D.N.J. 2008); see also Bowens v. Wetzel, 674 F. App’x 133, 136

(3d Cir. 2017) (noting that “the District Court could have properly followed the

holdings of those circuits which have concluded that there is no individual damages

liability under Title II of the ADA, which provides an additional basis to affirm the

dismissal of this claim”); Matthews v. Pa. Dep’t of Corr., 613 F. App’x 163, 169-70

(3d Cir. 2015) (agreeing with the Second and Eighth Circuits that “Title II of the

ADA does not provide for suits against state officers in their individual capacities”).

Accordingly, to the extent Plaintiff asserts his ADA claims against the individual

Defendants, he cannot do so. 2 Plaintiff alleges that CCCF violated his rights under

the ADA because he was taken to the emergency room in a vehicle with no disability

access. (Doc. No. 1 at 4.) Plaintiff alleges further that CCCF had no showers or

bathrooms with grab bars “or similar access to safely exercise hygiene,” and that he




2
 Under Title II of the ADA, plaintiffs may sue for prospective injunctive relief against state
officials. See Koslow v. Commonwealth, 302 F.3d 161, 179 (3d Cir. 2002) (noting that “federal
ADA claims for prospective injunctive relief against state officials are authorized by the Ex Parte
Young doctrine”). Plaintiff, however, does not seek injunctive relief in this matter.
                                               11
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 12 of 14




was “forced to take showers in the sink in [his] cell until [his] release” on December

17, 2019. (Id.) In light of these allegations, the Court concludes that Plaintiff has

set forth a plausible ADA claim against CCCF at this time.

      C.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002).

      Based on the foregoing, it would be futile to permit Plaintiff to amend his

§ 1983 claims against CCCF as well as his ADA claims against the individual

Defendants. However, it is neither clear that amendment would be futile, nor is there


                                          12
      Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 13 of 14




any basis to believe that amendment would be inequitable, with respect to Plaintiff’s

§ 1983 claims against Defendants Hoover, Kormanic, Well Path Care, and Bainey.

Accordingly, Plaintiff will be granted leave to file an amended complaint with

respect to those claims. Plaintiff is advised that the amended complaint must be

complete in all respects. It must be a new pleading that stands by itself without

reference to the original complaint or any other document. The amended complaint

should set forth Plaintiff’s claims in short, concise, and plain statements as required

by Rule 8 of the Federal Rules of Civil Procedure. Each paragraph should be

numbered. It should specify which actions are alleged as to which defendants and

sufficiently allege personal involvement of each defendant in the acts that he claims

violated his rights. Mere conclusory allegations will not set forth a plausible claim.

Plaintiff is advised that if he fails to file an amended complaint, the above-captioned

case will proceed only as to his ADA claims against CCCF.

IV.   CONCLUSION

      For the foregoing reasons, the Court will grant Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. No. 6) and partially dismiss his complaint (Doc.

No. 1) for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s § 1983 claims against CCCF and his ADA

claims against the individual Defendants will be dismissed with prejudice.

Plaintiff’s § 1983 claims against the individual Defendants and Well Path Care will


                                          13
     Case 1:20-cv-01160-SHR-EB Document 7 Filed 08/07/20 Page 14 of 14




be dismissed without prejudice to Plaintiff’s right to file an amended complaint as

set forth above. If Plaintiff fails to file an amended complaint, the above-captioned

case will proceed only as to his ADA claims against CCCF. An appropriate Order

follows.

                                       s/ Sylvia H. Rambo
                                       United States District Judge

Dated: August 7, 2020




                                         14
